 

Exhibit 10.24

 

Strategic Acquisition Agreement

 

OF

 

[VIE ENTITY]

 

AND

 

SHAANXI TECHTEAM JINONG HUMIC ACID

 

PRODUCT CO., LTD.

 

 

 

 

INDEX

 



Chapater i Definition and interpretation 4       Article 1 Definition 4      
Chapater ii Entrust and pledge shares 5       Article 2 Share entrust and pledge
5 Article 3 Acquisition price 5 Article 4 Pre-requisite conditions for the
payment of the transfer price and closing 5 Article 5 Payment 6 Article 6 Tax
payable 6       Chapater iii Representations and warranties of all parties 7    
  Article 7 Representations and warranties of all parties 7       Chapater iv
Disclosures, representations and warranties of the targets 7       Article 8
Disclosures, representations and warranties of the targets 7 Article 9 General
representations and warranties of targets 8 Article 10 Ownership 8 Article 11
Special representations and warranties of the targets 9       Chapater v
Disclosures, representations and warranties of jinong 12       Article 12
Disclosures, representations and warranties of the jinong 12       Chapater vi
Employees 12       Article 13 Employees 12       Chapater vii Confidentiality 13
      Article 14 Confidentiality 13       Chapater viii Breach of agreement 14  
    Article 15 Liabilities for violation of representations or warranties 14
Article 16 Liabilities for breach of agreement 14       Chapater ix Force
majeure 15       Article 17 Force majeure 15       Chapater x Resolution
disputes 15       Article 18 Arbitration 15 Article 19 Validity of arbitral
award 15 Article 20 Continuation of rights and obligations 15





 



 1 

 

 



Chapater xi Applicable law 16       Article 21 Applicable law 16       Chapater
xii Miscellaneous 16       Article 22 Non-waiver 16 Article 23 Transfer 16
Article 24 Amendment 16 Article 25 Severability 17 Article 26 Language 17
Article 27 Effectiveness of text and appendixes 17 Article 28 Notification 17
Article 29 Entire agreement 17       Appendix i Vie agreements and convertible
notes agreement 20



 



 2 

 

 



Strategic Merger and acquisition Agreement

 

This Strategic Acquisition Agreement (hereinafter referred to as the
“Agreement”) was made as of 30 June 2016 by and among the following Parties in
Xi’an:

 

(1) Party A: Shaanxi TechTeam Jinong Humic Acid Product Co., Ltd. (hereinafter
referred to as “Jinong”),a company incorporated under PRC law, with its legal
address registered at 3/F, A Block, Industry Office Tower, A District, No.181
South Taibai Road, Xi’an City, Shaanxi province, PRC and its legal
representative is Guo Ming;

 

(2)Party B: [Shareholder]

 

(3)Party C: [Shareholder]

 

Party B and Party C are hereinafter collectively referred to as “Targets”, and
Targets and Jinong are hereinafter collectively as “Parties” and individually
referred to as a “Party”.

 

WHEREAS,

 

(1)Party B holds 94.9% equity interests of [VIE Entity]  (hereinafter referred
to as “[VIE Entity]”) and Party C holds 5.1% equity interests of [VIE Entity].
Party B and Party C can exercise all of their full rights as the shareholders of
[VIE Entity];

 

(2)Both Party B and Party C agree to entrust and pledge all (100%) equity
interests they collectively hold of [VIE Entity] to the Jinong in accordance
with terms and conditions as stipulated hereunder (hereinafter referred to as
“Entrust and Pledge Shares”) ;

 

(3)The Jinong agrees to accept the transfer of all (100%) equity interests held
by

 

Targets of [VIE Entity] in accordance with the terms and conditions as
stipulated hereunder.

 

Now, THEREFORE, in principle of equality and mutual benefits, through friendly
negotiation, Parties hereto agree to reach, in accordance with Company Law of
People’s Republic of China, Provisional Rules for Domestic Investment by
Foreign-Invested Enterprise and other applicable PRC laws and regulations, the
following agreement.

 



 3 

 

 

Chapater I Definition and Interpretation

 

Article 1 Definition

 

Unless otherwise prescribed and stipulated, the following terms defined in this
Agreement shall have the meanings set forth as follows:

 

“[VIE Entity]” refers to [VIE Entity] , under registration number [Registration
Number].

 

“PRC” means, for purpose of the Agreement, People’s Republic of China, excluding
Hong Kong, Taiwan and Macau.

 

“Claim” means claims, actions, demands, proceedings judgments liabilities,
damages amounts, costs and expenses (including legal costs and disbursements)
whatsoever and howsoever arising.

 

“Signing Date” means the date on which this Agreement is signed.

 

“Encumbrance” means any mortgage, assignment, lien, charge, pledge, title
retention, right to acquire, security interest, option, pre-emptive right, and
any other restriction and conditions whatsoever including:

 

(i)   any interest or right granted or reserved in or over or affecting the
Entrust and Pledge Shares for Transfer; or

 

(ii)   the interest or right created or otherwise arising in or over the Entrust
and Pledge Shares for Transfer under a fiduciary transfer, charge, lien, pledge,
power of attorney or other form of encumbrance; or

 

(iii)  any security over the Entrust and Pledge Shares for Transfer for the
payment of a debt or any other monetary obligation or the performance of any
other obligation.

 

“Material Adverse Change” means (1) Any investigation (would likely cause [VIE
Entity] subject to an administrative penalty) or penalty on [VIE Entity] by
governmental authorities; (2) Any law suit, arbitration or any other judicial
proceedings involving [VIE Entity]; (3) Any change would cause or reasonably may
cause material adverse effect on the finance, business, assets, liabilities,
results of operation, or prospects of [VIE Entity] .

 

“RMB” means the lawful currency of China.

 

“Third Party” means any natural person, legal person, other organization or
entity, other than Parties hereto.

 

“Business Day” means any day on which all banks in Beijing are open for
business.

 



 4 

 

 

Chapater II Entrust and pledge Shares

 

Article 2 Share Entrust and Pledge

 

Pursuant to the terms stipulated in this Agreement, the Targets hereby agree to
transfer to Jinong and Jinong agrees to accept from Targets the Entrust and
Pledge Shares being one hundred percent (100%) of the equity interests of [VIE
Entity] with all the rights and obligations of and attaching to the Entrust and
Pledge Shares for transfer including, but not limited to, general rights
thereof, all the rights to receive dividends and to receive or subscribe for
shares (if any) declared, paid or issued by [VIE Entity] (if any), and free of
any Claim or Encumbrances.

 

Article 3 Acquisition Price

 

3.1Targets and Jinong after consultations have finally determined that the
Acquisition Price for the Entrust and Pledge Shares shall be RMB [●] and [●]
convertible note (hereinafter referred to as “Acquisition Price”);

 

3.2Terms of Payment

 

3.2.1 The Jinong shall pay RMB [●] and [●] convertible note to the Targets after
the Targets meet all pre-requisite conditions set forth in Appendix I (VIE
Agreements) of this Agreement and [VIE Entity] are free of any material adverse
change from Signing Date to Settlement Date (as defined in Article 5.1).

 

Article 4 Pre-requisite Conditions for the Payment of the Acquisition Price and
Closing

 

4.1Under this Agreement, the pre-requisite conditions for the payment of the
Acquisition Price are: (1) The Targets shall meet all pre-requisite conditions
set out in Appendix I attached to the VIE Agreements and Convertible Notes
Agreement , and (2) [VIE Entity] is free of any material adverse change from the
Signing Date to Settlement Date (as defined in Article 5.1).

 

4.2 The parties hereby confirm that the fulfillment of obligations that Targets
shall assume pursuant to Appendix I of this Agreement shall be subject to the
written confirmation by the Jinong. The pre-requisite conditions set forth in
Appendix I attached to the Agreement shall not be deemed as having been
satisfied until the Targets obtain the written confirmation issued by the
Jinong.

 



 5 

 

 

4.3 In the event that any of the conditions set forth in Article 4.1 have not
been satisfied or implemented, and Jinong has not indicated its waiver of the
said conditions or any one of them, in writing, Jinong shall not be obliged to
pay the Transfer Price to Targets.

 

4.4 The Targets and the Jinong hereby agree that the closing date shall be the
date on which [VIE Entity] completes the share transfer registration with the
local Administration Bureau for Industry and Commerce that the Jinong becomes
the sole registered shareholder of [VIE Entity] (“Closing Date”).

 

Article 5 Payment

 

5.1 The Jinong shall pay RMB [●] and [●] convertible note to the bank accounts
designated by the Targets in three business days after the date when the Targets
meet all the pre-requisite conditions set forth in Appendix I. The settlement
date shall be the date when the Jinong pays the Acquisition Price to the Targets
(“Settlement Date”).

 

5.2 The Targets shall issue to Jinong the evidential document of the payment
received within five (5) business days.

 

5.3 Within three(3) business days from the Closing Date, the Targets shall hand
over all materials to the Jinong or the representative designated by the Jinong,
or the Targets shall require relevant institutions or persons to transfer all
materials of [VIE Entity] includes, but not limited to the official seal,
financial seal, Agreement seal, account information, all accounting voucher,
account book (including but not limited to personal seal and signature
pre-submitted by [VIE Entity] to the bank changed to the personal seal and
signature of the person designated by the Jinong), all official documents,
licenses, permissions and client information relating to the business of [VIE
Entity], all Agreements and agreements signed by [VIE Entity], staff
information, technical data and other relevant materials, and to take any
measures to ensure the Jinong to control all assets and business operation of
[VIE Entity].

 

Article 6 Tax Payable

 

Any taxes or fees arising out of and payable pursuant to the fulfillment of the
terms of this Agreement by each of Targets and Jinong shall be payable by the
respective Party which is liable for the taxes or fees under the provisions of
relevant laws and regulations of China.

 



 6 

 

 

Chapater III Representations and Warranties of All Parties

 

Article 7 Representations and Warranties of All Parties

 

7.1 Targets and Jinong confirm that from the Signing Date this Agreement shall
be a document having legal binding effect on all Parties.

 

7.2 At the time of signing this Agreement, Targets and Jinong state that the
documents and information provided to any other Party or their agencies
(including without limitation to the lawyers, appraiser, financial consultants,
etc.) prior to the Signing Date shall remain effective and confirm that where
there are discrepancies therein with the terms of this Agreement, this Agreement
shall prevail.

 

7.3 Targets and Jinong hereby agree that the Agreements or documents pertaining
to the share transfer entered into between all Parties prior to this Agreement
shall lapse automatically upon this Agreement coming into effect.

 

7.4 Targets commitments: to ensure that have a minimum of 10% of annual compound
growth rate within the three years after the closing date.

 

7.5 All Parties to this Agreement agree to strive jointly in coordinating the
work pertaining to the transfer of the Entrust and Pledge Shares, including but
not limited to registration and filing of record, etc., and the expenses arising
therefrom shall be borne by [VIE Entity].

  

Chapater IV Disclosures, Representations and Warranties of the Targets

 

Article 8 Disclosures, Representations and Warranties of the Targets

 

The Targets hereby jointly represent and warrant to the Jinong that:

 

8.1 All information and facts relating to [VIE Entity] that are in the
possession of the Targets or are known to any of the Targets which will have a
substantive and adverse effect on the Targets’ ability to fulfill any of its
obligations in this Agreement or when disclosed to the Jinong shall have a
substantive effect on the willingness of the Jinong to sign and fulfill its
obligations under this Agreement, have been disclosed to the Jinong and the
information provided by Targets to Jinong does not contain any representation
that is untrue or misleading.

 

8.2 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against Targets that will materially
affect its ability to sign this Agreement or fulfill its obligations under this
Agreement.

 



 7 

 

 

8.3Regarding the documents and information provided by Targets to Jinong and/or
Jinong’s agencies (including but not limited to the lawyers, appraiser,
financial consultants, etc.) prior to the Signing Date, Targets hereby jointly
undertake that:

 

8.3.1all copies made from original documents are true and complete and that such
original documents are authentic and complete;     8.3.2all documents provided
to Jinong and/or Jinong’s agencies as originals are authentic and complete;    
8.3.3all signatures appearing on documents provided to Jinong and/or Jinong’s
agencies as originals or copies of originals (seal) are genuine;    
8.3.4Targets have drawn to the attention of Jinong and/or Jinong’s agencies all
matters that are material for Jinong to proceed with the transaction as
contemplated in this Agreement.



 

8.4 The Targets agree to sign Non-Competition Agreements with [VIE Entity]; to
ensure that the major management personnel and technical personnel of [VIE
Entity] would sign Non-Competition Agreements with [VIE Entity], which shall
provide that: without the prior consent in writing by the Jinong, such persons
shall not be allowed to operate the business the same as or similar to the
industry that [VIE Entity] and its clients or suppliers engage in, or other
industries that are in competition with [VIE Entity], or hold any equity
interests of the entities mentioned hereinabove, unless the business or equity
holding is via [VIE Entity].

 

Article 9 General Representations and Warranties of Targets

 

9.1Party B, Party C and Party D are PRC citizens with all civil abilities to
enter into this Agreement and fulfill all of their obligations stipulated
herein. Signing this Agreement and fulfilling all of their obligations
stipulated herein by Party B, Party C and Party D shall not contravene or result
in the violation of or constitute a failure to fulfill or an inability to
fulfill any of the stipulations in any laws, regulations, stipulations, any
authorization or approval from any government body or department or the
stipulations of any Agreement or agreement that Party B, Party C or Party D is a
party to or is bound by.

 

Article 10 Ownership

 

10.1 The Targets are the legal owners of the Entrust and Pledge Shares and have
full authority and right to transfer the Entrust and Pledge Shares to Jinong.

 



 8 

 

 

10.2 The Targets hereby jointly undertake and warrant up to and including the
Settlement Date that the Entrust and Pledge Shares are not subject to any Claims
or Encumbrances (including but not limited to any form of option, acquisition
right, mortgage, pledge, guarantee, lien or any other form of Third Party
rights).

 

10.3No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against any of Targets that will
materially affect its ability to sign this Agreement or fulfill its obligations
under this Agreement.



 

Article 11 Special Representations and Warranties of the Targets

 

The Targets hereby specially represent and warrant to the Jinong that:

 

11.1 [VIE Entity] is the legal entities that have been duly established in
accordance with PRC laws and they are validly and legally in existence and also
operating normally pursuant to PRC laws and regulations. The registered capital
of [VIE Entity] has been fully paid and is free of any false capital
contribution, overrated capital contribution and flight of capital contribution.

 

11.2 The Targets hereby jointly ensure that [VIE Entity] legally and effectively
own the land use right, plants, machinery equipments and other assets currently
used by them. The Targets warrant that they will take any and all measures to
ensure [VIE Entity] legally obtain the right to use all land and obtain the
ownership of all buildings with any right encumbrances, which shall not be
subject to time and shall remain effective after the Closing. The Targets shall
assume the joint and several liabilities in case of any losses suffered by [VIE
Entity] or the Jinong or any administrative penalties imposed by the
governmental authorities due to any causes mentioned hereinabove after the share
transfer under this Agreement and indemnify the Jinong for all losses arisen
thereto.

 

11.3 There has not been and is not any investigation, prosecutions, disputes,
claims or other proceedings (whether current, pending or threatened) in respect
of [VIE Entity], nor [VIE Entity] has been punished or Targets can foresee any
punishment to be made by any administrative authorities of the PRC before the
share transfer under this Agreement except for those disclosed to the Jinong
prior to Closing Date. The Targets have fully disclosed all information of [VIE
Entity] to the Jinong before the signing of this Agreement. The Targets hereby
warrant that all tax, fees, charges, penalties and expenses payable to or
required to pay to any PRC governmental authorities have been fully paid. By the
Signing Date of this Agreement, there has been no default in the payment of such
tax, fees, charges, penalties and expenses, or any payable cost and/or expenses
incurred by the correction of the default and/or inexpedient acts of [VIE
Entity] required by any governmental authority. The Targets shall assume the
joint and several liabilities in case of any losses, damages or any penalties
suffered by [VIE Entity] or the Jinong due to any investigation, prosecutions,
disputes, claims or other proceedings prior to the share transfer under this
Agreement and shall fully indemnify the Jinong all losses arisen thereto.

 



 9 

 

 

11.4 The Targets warrant that [VIE Entity] has obtained all approvals,
permissions, consents and fillings necessary to the production and the business
operation, carried out businesses as stated in their business licenses, and
executed Agreements and documents with legally binding effects. The Targets
shall assume the joint and several liabilities in case of any losses, damages or
any penalties suffered by [VIE Entity] or the Jinong due to any absence of the
above-mentioned approvals, permissions, consents and fillings prior to the share
transfer under this Agreement and shall fully indemnify the Jinong all losses
arisen thereto.

 

11.5 The Targets hereby confirm and warrant that the production, operation and
business of [VIE Entity] are in full compliance with the relevant PRC laws and
regulations. The Targets shall indemnify and hold the Jinong and [VIE Entity]
harmless against and from any losses or damages caused by any administrative
penalties thereto prior to the signing of the Agreement.

 

11.6 The Targets shall assume jointly and severally liabilities to the Jinong
and [VIE Entity] and hold the Jinong harmless for any undisclosed debts and the
outstanding interest payable hereto.

 

11.7 The Targets hereby irrevocably confirm and warrant that the Jinong shall
have right to appoint the financial staffs to [VIE Entity] from the date of
signing the Agreement and all fiscal expenditure of [VIE Entity] shall be made
upon the mutual consent in writing jointly by the financial staffs appointed by
the Jinong and the financial staffs of the Targets from the Signing Date to the
Settlement Date. The financial staffs of the Targets will withdraw from [VIE
Entity] and hand over all financial materials to financial staffs appointed by
the Jinong for their sole control at the Settlement Date.

 

11.8 The Targets hereby confirm and warrant that they will ensure the normal
operation and management of [VIE Entity] prior to the Settlement Date and the
operation, business and conditions of [VIE Entity] will be free of any material
adverse change.

 

11.9 The Targets hereby irrevocably represent and warrant that [VIE Entity] has
not made any equity investment on any other companies or entities by the
Settlement Date. The Targets shall assume the joint and several liabilities in
case of any losses or damages suffered by [VIE Entity] or the Jinong in respect
of the undisclosed equity investment (if any) and shall fully indemnify the
Jinong all losses arisen thereto.

 



 10 

 

 

11.10 The Targets hereby irrevocably represent and warrant that [VIE Entity] has
not provided security (including but not limited to mortgage, pledge and
guarantee) to any other companies, enterprises, entities or any natural person
except for those disclosed in the Appendix II attached hereto. The Targets shall
assume the joint and several liabilities in case of any losses or damages
suffered by [VIE Entity] or the Jinong due to the undisclosed security (if any)
and shall indemnify the Jinong all losses arisen thereto.

 

11.11 Prior to the signing of this Agreement, Targets have entirely disclosed
all information regarding the debts assumed by [VIE Entity]. As of the
Settlement Date, such information remains complete, authentic, accurate and
true.

 

11.12 The Targets hereby confirm and guarantee that [VIE Entity] has paid up all
taxes required by PRC laws and regulations prior to the Settlement Date. The
Targets shall assume the joint and several liabilities for any unpaid taxes of
[VIE Entity] (if any) and hold harmless the Jinong against and from any loss and
damages arisen thereto.

 

11.13 The Targets hereby confirm and guarantee that all production lines of [VIE
Entity] (no matter whether the project is completed or under construction) have
obtained the necessary approvals from and registrations with relevant PRC
governmental authorities, including, but not limited to, environmental impact
assessment approval and the completion acceptance approval issued by local
environmental protection authority, and the registration notice of production
line construction issued by local development and reform bureau. Party B, Party
C and Party D shall be jointly and severally liable to fully indemnify the
Jinong in case of any administrative penalty suffered by [VIE Entity] arising
from hereto after the Share Transfer of this Agreement.

 

11.14 The Targets irrevocably hereby confirm and guarantee that the craftwork
and technology [VIE Entity] adopt currently and the intellectual property owned
by them before the Settlement Date including, but not limited to trademarks and
know-how are in full compliance with relevant PRC laws, regulations, standards
or criterion, and free of any infringement of the patent and know-how of Third
Party. The Targets shall be jointly and severally liable to fully indemnify the
Jinong in case of any penalty, damages or losses suffered by [VIE Entity] arisen
from such infringement (if any).

 

11.15 The Targets hereby irrevocably guarantee that [VIE Entity] will register
with the W Administrative Bureau after the closing date.

 



 11 

 

 

11.16 The Jinong is entitled to require the Targets to undertake the joint and
several liabilities and indemnify and hold harmless the Jinong against and from
any direct and indirect losses or damages in case of any infringement of any
representations and warranties stated hereinabove by the Targets, [VIE Entity],
or in case that the Targets fails to meet any or all pre-requisite conditions
set forth.

 

Chapater V Disclosures, Representations and Warranties of Jinong

 

Article 12 Disclosures, Representations and Warranties of the Jinong

 

The Jinong hereby represents and warrants to the Targets that:

 

12.1 The Jinong is a legal entity that has been duly established and it is
validly and legally in existence and also operating normally in accordance with
the PRC laws.

 

12.2 The execution and performance of this Agreement by the Jinong will not
contravene or result in the violation of or constitute a failure to fulfill or
an inability to fulfill any of the stipulations of Jinong’s articles of
association or its internal rules, any laws, regulations, stipulations, or any
authorizations or approvals from any government body or department or any
Agreement or agreement that the Jinong is a party to or is bound by.

 

12.3 No lawsuits, arbitrations, or other legal or administrative proceedings or
governmental investigations are on-going against the Jinong that will materially
affect its ability to sign this Agreement or fulfill its obligations under this
Agreement.

 

Chapater VI Employees

 

Article 13 Employees

 

All existing staff and workers of [VIE Entity] upon the completion of the share
transfer under this Agreement shall be employed by the Jinong. The terms and
conditions of their employment including their remuneration for their employment
shall be implemented in accordance with the stipulations of the labor laws and
regulations. Thereafter, Board of Directors of [VIE Entity] will determine the
staff numbers and working rules, etc., in consideration of business needs.

 



 12 

 

 

Chapater VII Confidentiality

 

Article 14 Confidentiality

 

14.1All Parties agree unless otherwise provided for in another relevant
confidentiality agreement that with regard to the confidential and exclusive
information that have been disclosed to or may be disclosed to the other Parties
by any Party to this Agreement pertaining to their respective businesses, or
financial situations and other confidential matters, all Parties to this
Agreement which have received the aforesaid confidential information (including
written information and non-written information, hereinafter referred to as
“Confidential Information”) shall:



 

  14.1.1 Keep the aforesaid Confidential Information confidential;

 

14.1.2Save for the disclosure of the Confidential Information by a Party to this
Agreement to its employees solely for the performance of their duties and
responsibilities, neither Party to this Agreement shall disclose the
Confidential Information to any Third Party or any entity.

 

14.2 The provisions of the aforesaid Article 14.1 shall not apply to the
following Confidential Information:

 

14.2.1which was available to the receiving Party from the written record before
the disclosing Party disclosed the information to the receiving Party and the
written record can prove that the confidential information was already known to
the receiving Party;

 

14.2.2which has become public information by means not attributable to any
breach by the receiving Party;

 

14.2.3which was obtained, by the receiving Party from a Third Party not subject
to any confidentiality obligation affecting the said Confidential Information.

 

14.3 As far as any natural person or legal entity which is a Party to this
Agreement is concerned, notwithstanding that it has ceased to be a Party to this
Agreement because of the transfer of its rights and obligations pursuant to the
terms of this Agreement, the stipulations set forth in this Chapter VII shall
remain binding on it.

 



 13 

 

 

Chapater VIII Breach of Agreement

 

Article 15 Liabilities for Violation of Representations or Warranties

 

15.1 If any representation or warranty made by any Party to this Agreement is
found to be a material error, or if any fact that has or is likely to have a
major or substantial effect on the signing of this Agreement by any Party has
been omitted, or if any representation or warranty is found to be misleading or
untrue in any material respect, the non-breaching Party shall be entitled to
look to the Party (ies) in breach for full compensation for any loss, damage,
cost or expense (including any attorneys’ fee and litigation and arbitration
fee) arising from the erroneous, misleading or untrue representation or warranty
of the Party (ies) in breach or arising from any other breach of any
representation and warranty given by the Party (ies) in breach.

 

15.2 Each representation and warranty set forth in this Agreement is to be
construed independently.

 

15.3 For the avoidance of doubt, the Targets hereby unconditionally and
irrevocably agree and confirm that they shall be jointly liable for any
liability for any breach of representation or warranty.

 

Article 16 Liabilities for Breach of Agreement

 

16.1 In the event of a breach committed by any Party to this Agreement, the said
defaulting Party shall be liable to the other Party (ies) for any liabilities
arising out of that defaulting Party’s breach of Agreement in accordance with
the provisions of this Agreement and the laws and regulations of PRC. In case of
breach of Agreement by all Parties hereto, a Party shall respectively assume
liabilities for any loss or damage, or any other liabilities, arising out of its
breach of Agreement, against other Parties.

 

16.2 In event that the Targets fail to meet any conditions set forth in Appendix
I or violates any representation, warranty or obligations under this Agreement,
without account of the intention or gross negligence of the Jinong, Targets
shall pay RMB 100,000 to the Jinong, in addition to the compensation for any
direct or indirect loss arising therefrom.

 



 14 

 

 

Chapater IX Force Majeure

 

Article 17 Force Majeure

 

17.1 The Force Majeure shall include earthquake, typhoon, flood, fire, war,
political unrest and such special incidents or events that are deemed to be
Force Majeure occurrences under the provisions of the relevant laws and
regulations of PRC.

 

17.2In the event of the occurrence of a Force Majeure event, the obligations of
the Party to this Agreement affected by this Force Majeure event shall cease
during the period of the Force Majeure event and any term or period set forth in
this Agreement and to which the affected party is subject shall automatically be
extended by a period equal to the term or period of the Force Majeure event, the
period of extension shall be the same as the period of cessation of the
obligations by reason of the Force Majeure event, and the said Party shall not
be liable for any liabilities arising out of a breach of Agreement as provided
for in this Agreement for the duration of the Force Majeure.



 

17.3The Party claiming the occurrence of a Force Majeure event shall promptly
inform the other Party (ies) in writing, and within seven (7) days thereafter,
it shall provide sufficient evidence (issued by the notary organization) of the
occurrence and the continuity of the Force Majeure event. It shall also do its
best to eliminate the adverse effect of the Force Majeure event.



 

Chapater X Resolution of Disputes

 

Article 18 Arbitration

 

Any dispute arising out of this Agreement between the Parties to this Agreement
shall firstly be resolved through friendly consultation. In the event that sixty
(60) days after the commencement of the friendly consultations, the dispute
cannot be resolved through such means, either Party may submit the dispute to
the China International Economic and Trade Arbitration Commission in Beijing for
arbitration in accordance with its prevailing valid arbitration rules.

 

Article 19 Validity of Arbitral Award

 

The arbitration award shall be final and shall be binding on all Parties to this
Agreement. All Parties to this Agreement agree to be bound by the said award,
and to act according to the terms of the said award.

 

Article 20 Continuation of Rights and Obligations

 

After a dispute has arisen and during its arbitration process, other than the
disputed matter, all Parties to this Agreement shall continue to exercise their
other respective rights stipulated in this Agreement, and shall also continue to
fulfill their other respective obligations stipulated in this Agreement.

 



 15 

 

 

Chapater XI Applicable Law

 

Article 21 Applicable Law

 

The laws and regulations of the PRC shall govern and be binding on the
establishment, validity, interpretation and execution of this Agreement. All
disputes arising out of this Agreement shall be determined according to the laws
of the PRC. In the event the laws of the PRC do not make provision for a certain
issue relating to this Agreement, reference shall be made to general
international business practice.

 

Chapater XII Miscellaneous

 

Article 22 Non-Waiver

 

The non-exercise or delay in the exercise of an entitlement stipulated in this
Agreement by any Party to this Agreement shall not be regarded as a waiver of
the said entitlement. Any single exercise or partial exercise of an entitlement
shall not rule out any future re-exercise of the said entitlement.

 

Article 23 Transfer

 

Unless otherwise described and prescribed in this Agreement, neither Party to
this Agreement shall transfer nor assign all or any part of this Agreement or
transfer or assign that Party’s entitlement or obligations as stipulated in this
Agreement.

 

Article 24 Amendment

 

24.1This Agreement has been executed for the benefit of all Parties to this
Agreement and their respective lawful successor(s) and assignees, and shall have
legal binding effect on them.

 

24.2This Agreement may not be amended verbally. Only a written document signed
by all Parties indicating their consent to such amendment shall be effective.



 



 16 

 

 

Article 25 Severability

 

The invalidity of any term in this Agreement shall not affect the validity of
the other terms in this Agreement.

 

Article 26 Language

 

This Agreement is written in both the Chinese Language and the English Language.
In case of any inconsistency, the Chinese language shall prevail.

 

Article 27 Effectiveness of Text and Appendixes

 

27.1 The Agreement shall be effective from the execution of Parties hereof. The
Agreement shall be written in six (6) original sets in Chinese, with Parties
hereto and relevant administration for industry and commerce holding one (1) set
respectively, and the remaining shall be kept by [VIE Entity] and the Jinong.

 

27.2 The Appendix to this Agreement shall form an integral part of this
Agreement, and shall have the same effect as this Agreement.

 

Article 28 Notification

 

28.1 Unless otherwise specified and prescribed, any Party issuing any
notification or written communication to the other Party (ies) according to the
provisions of this Agreement shall have them written in the Chinese Language and
shall send them as a letter by a courier service company, or by facsimile.
Letters sent by a courier service company, will require a confirmation to be
given seven (7) business days after handing over the notification or
communication to the courier service company. Any notification or written
communication sent in accordance with the stipulations of this Agreement shall
be deemed to be effective on the date of receipt. If they are sent by facsimile,
the date of receipt shall be deemed to be three (3) business days after
transmission, subject to a facsimile confirmation report evidencing this.

 

28.2 All notices or communications shall be sent to the following addresses,
unless and until any such address is changed by a written notice to the other
Party:

 

Address of Party A:3/F, A Block, Industry Office Tower, A District, No.181
Taibainan Road,

Xi’an City, Shaanxi province, PRC

Tel: 029-88266368

Fax Number: 029-88231590

To: Guo Ming

 

Article 29 Entire Agreement

 

This Agreement constitutes the entire agreement of all Parties to this Agreement
pertaining to the transaction agreed upon in this Agreement, and shall replace
all the previous discussions, negotiations and agreements among all Parties to
this Agreement in respect of the transaction of this Agreement.

 

(The remainder of this page is intentionally left blank)

 



 

 17 

 

 

IN WITNESS WHEREOF, the duly authorized representative of Party A, and Party B
and Party C have signed this Agreement on the date first above written.

 

Party A: Shaanxi TechTeam Jinong Humic Acid Product Co., Ltd.

 

(Seal)

 



Authorized Representative(Signature):     

 

Party B: [Shareholder]

 



Signature:    

 

Party C: [Shareholder]

 



Signature:    

   

 18 

 

 

Appendix I VIE Agreements and Convertible Notes Agreements

 

 

 

 



 

